Citation Nr: 1124619	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for educational benefits under Chapter 30, Title 38, United States Code.

2.  Entitlement to basic eligibility for educational benefits under Chapter 32, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The Veteran's only period of active military service was from March 1968 to May 1969.

2.  The Veteran's VA Form 22-1990, Application for VA Education Benefits, was received by VA on August 1, 2008.

3.  The program awarding educational benefits under Title 38, Chapter 34, United States Code, expired on December 31, 1989.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) and Chapter 34 (Vietnam Era GI Bill) have not been met.  38 U.S.C.A. §§ 3001-3036, 3452, 3462 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1031, 21.1032, 21.7042, 21.7044 (2010).

2.  The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 32, Post-Vietnam Era Veterans' Educational Assistance Act Program (VEAP), have not been met.  38 U.S.C.A. §§ 3221, 3222 (West 2002); 38 C.F.R. §§ 21.5040, 21.5052 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, this case does not involve a claim for benefits under 38 U.S.C.A. Chapter 51; rather, since the Veteran is seeking eligibility for education benefits under 38 U.S.C.A. Chapters 30, 32, and 34, he is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits).  Since this is a matter under Chapters 30, 32, and 34, the VCAA provisions are not applicable to this appeal.

Montgomery GI Bill

In this case, the Veteran asserts that his active service from March 1968 to May 1969 qualifies him for educational benefits under the provisions of Title 38, Chapter 30, United States Code.

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2010).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042(a) (1)-(2) (2010).

In this case, the evidence indicates that the Veteran's military service was completed in May 1969.  Therefore, he does not meet the initial eligibility requirements for Chapter 30 MGIB benefits under 38 U.S.C.A. § 3011(a)(1)(A) since the Veteran did not first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.

In addition, eligibility for Chapter 34 educational assistance (Vietnam Era GI Bill) was established for those Veterans who (A) served for a period of more than 180 days, any part of which occurred after January 31, 1955, and before January 1, 1977, and who were discharged or released therefrom under conditions other than dishonorable; or (B) who contracted with the Armed Forces and were enlisted in or assigned to a reserve component prior to January 1, 1977, and as a result of such enlistment or assignment served on active duty for a period of more than 180 days, any part of which commenced within 12 months after January 1, 1977, and were discharged or released therefrom under conditions other than dishonorable; or (C) were discharged or released from active duty, any part of which was performed after January 31, 1955, and before January 1, 1977, or following entrance into active service from an enlistment provided for under subparagraph (b) because of a service-connected disability.  38 U.S.C.A. § 3452(a) (1).

Unfortunately, by congressional action, the entire Chapter 34 program expired on December 31, 1989.  See 38 U.S.C.A. § 3462(e).  The Veteran's VA Form 22-1990, Application for VA Education Benefits, was received by VA on August 1, 2008.  Therefore, although the Veteran served on active duty from March 1968 to May 1969, and was eligible for Chapter 34 benefits based on this service, he cannot be afforded Chapter 34 benefits after the December 31, 1989 termination date under the applicable statute.  Chapter 34 benefits may not be retroactively awarded, as it is precluded by law.  See id.

However, if, on December 31, 1989, an individual has remaining Chapter 34 educational assistance benefits and meets certain additional criteria, he may be eligible to "convert" those benefits in order to receive educational assistance under Chapter 30.  See 38 U.S.C.A. § 3011(a) (1) (B).  To convert Chapter 34 benefits to Chapter 30 benefits, a claimant must have served on active duty at any time during the period between October 19, 1984, and July 1, 1985, and have continued on active duty without a break in service for three years after June 30, 1985, or have been discharged after June 30, 1985, for a service-connected disability, a preexisting medical condition not characterized as a disability, hardship, convenience of the Government after serving 30 months of a three-year enlistment, involuntarily for convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct.  38 U.S.C.A. § 3011(a) (1) (B); 38 C.F.R. § 21.7044(a).

Accordingly, consideration has also been given to whether the Veteran is eligible for retroactive conversion of Chapter 34 Vietnam Era GI Bill benefits to current Chapter 30 benefits.  However, the record does not reflect, and the Veteran has not asserted, that he served on active duty between October 19, 1984, and July 1, 1985, or that he was discharged after June 30, 1985.  See 38 C.F.R. § 21.7044(a).  Therefore, the Veteran does not meet the requirements necessary to convert Chapter 34 benefits to Chapter 30 benefits.  Therefore, the appeal for Chapter 30 benefits is denied.

VEAP

The Veteran also asserts that his active service from March 1968 to May 1969 qualifies him for educational benefits under the VEAP provisions of Chapter 32, Title 38.  In relevant part, the appropriate law stipulates that each person entering service on or after January 1, 1977, and before July 1, 1985, shall have the right to enroll in the education benefits program provided by this chapter at any time during such person's service on active duty before July 1, 1985.  38 U.S.C.A. § 3221(a); 38 C.F.R. § 21.5040(a) & (b).

In this case, the Veteran's only period of active military service was from March 1968 to May 1969.  Thus, the Veteran does not have qualifying active duty service for the purposes of VEAP benefits.  As such, he is not, by definition, eligible for education benefits under VEAP.  Therefore, the appeal for Chapter 32 benefits is denied.

Final Considerations

The Veteran argues that he became eligible for education benefits on July 9, 2001, the effective date of his award of service-connection for diabetes mellitus.  The Veteran's contentions with respect to his eligibility for education benefits on the basis of his service-connected diabetes mellitus have been considered.  However, the applicable laws do not include any provisions that make the Veteran's date of service-connection relevant to the claims on appeal.  In this case, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.  As the disposition of these claims is based on the law, and not on the facts of the case, the claims must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for VA educational benefits under Chapter 30, Title 38, United States Code, is denied.

Eligibility for VA educational benefits under Chapter 32, Title 38, United States Code, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


